ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Weissman et al. (US 20100294135 A1) discloses, an automatic steeping French press style apparatus comprises a housing and a carafe.  The housing accommodates the carafe and comprises a motor and selector control for operating the device.  The housing also comprises a funnel for directing liquid into the carafe, and a driving mechanism in communication with the motor for automatic control of a filter.  The filter mechanism operates by virtue of a lead screw which, when rotating, urges a filter and stabilizer downward through the carafe.  The non-circular columnar shape of the carafe prevents the filter and stabilizer from turning with the vertical shaft.  An agitator located at the bottom of the vertical shaft is used to stir up sediment prior to filtration.
Bombeck et al. (US 20130263745 A1) discloses, a hot liquid extraction system includes a brew chamber having a brew chamber upper end and a brew chamber lower end.  A steam chamber is disposed below the brew chamber.  A filtering base is removably inserted into the brew chamber.  The filtering base has a diaphragm having a plurality of openings formed therein.  The diaphragm is movable via fluid pressure between a first position in which the openings are open, thereby providing fluid communication between the brew chamber and the steam chamber and a second position in which the openings are closed, thereby precluding fluid communication between the brew chamber and the steam chamber.
Vastardis et al. (US 8586117 B2) discloses, a liquid infusion and/or brewing process is 
Hummel (US 2529395 A) discloses, coffee maker and dispenser with a depressor handle attached to a piston.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Courtney Miller on 03/11/2021. The application has been amended as follows:
Cancel claims 4, 5, 6, 14, and 19.
In claim 1:
In line 8, after “assembly;” delete “and”,
In line 9, delete “the” before “brewing chamber” and replace with “a”, and insert “a” before “removable”,
In line 12, insert “main” before “handle mounted on the press rod,” and insert “main” 
In line 17, delete “may be moved independently” before “of the filter assembly”, and replace with “is movable independent”,
In line 18, after “the trigger in the handle”, insert “; and 
	(d) a supportive base plate, wherein the supportive base plate is adapted to support the 	removable grounds chamber assembly, the brewing chamber assembly, and the plunger 	assembly; and
	(e) a lifting mechanism attached to the supportive base plate, wherein the lifting mechanism includes a platform and a lever for moving the platform from a raised positioned to a lowered positioned and from the lowered position back to the raised position, thereby lowering and raising the removable grounds chamber assembly, the brewing chamber assembly, and the plunger assembly when the removable grounds chamber assembly positioned on top of the platform, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised position, and wherein the main handle is not in contact with the depressor handle when the removable grounds chamber assembly is at the lowered position”.
The amendments above result in amended claim 1 to appear as (insertions underlined):
Claim 1 (currently amended):  A coffee brewing and dispensing system, comprising: 
	(a) a removable grounds chamber assembly, 	wherein the removable grounds chamber 	assembly includes:
		(i) a basin for holding ground coffee;
		(ii) an extendable dispensing spout; and
		(iii) a valve mechanism for opening and closing the dispensing spout; 

(c) a plunger assembly adapted to be inserted into a brewing chamber and a removable grounds chamber, wherein the plunger assembly includes: 
		(i) a press rod; 
ii) a main handle mounted on the press rod, wherein the main handle includes a trigger mounted therein; 
		(iii) a lid mounted on the press rod below the handle; 
		(iv) a wiper assembly mounted on the press rod below the lid; and 
(v) a filter assembly mounted on the press rod below the wiper assembly, wherein the wiper assembly is movable independent of the filter assembly by actuating the trigger in the handle; and 
	(d) a supportive base plate, wherein the supportive base plate is adapted to support the 	removable grounds chamber assembly, the brewing chamber assembly, and the plunger 	assembly; and
	(e) a lifting mechanism attached to the supportive base plate, wherein the lifting mechanism includes a platform and a lever for moving the platform from a raised positioned to a lowered positioned and from the lowered position back to the raised position, thereby lowering and raising the removable grounds chamber assembly, the brewing chamber assembly, and the plunger assembly when the removable grounds chamber assembly positioned on top of the platform, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised position, and wherein the main handle is not in contact with the depressor handle when the removable grounds chamber assembly is at the lowered position. 

In claim 3:
In line 2, insert “that includes a water heater” before “connected to”.
The amendments above result in amended claim 3 to appear as (insertions underlined):
Claim 3 (currently amended):	The system of claim 2, further comprising a water heating system 	that includes a water heater connected to or integrated with the source of water. 

In claim 11:
In line 5, delete “may be moved” before “from a raised positioned to”, and replace with “includes a platform and a lever for moving the platform”.
In line 7, after “positioned on top of”, insert “the platform such that the removable grounds chamber assembly is movable from a raised positioned to a lowered positioned and from the lowered position back to the raised position by”,
In line 14, delete “the” before “brewing chamber” and replace with “a”, and insert “a” before “removable”,
In line 17, insert “main” before “handle mounted on the press rod”, and insert “main” before “handle includes”,
In line 18, after “mounted therein”, inset “, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised position, and wherein the main handle is not in contact with the depressor handle when the removable grounds chamber assembly is at the lowered position”, 

The amendments above result in amended claim 11 to appear as (insertions underlined):
Claim 11 (currently amended): A coffee brewing and dispensing system, comprising: 
	(a) a supportive frame, wherein the supportive frame includes a base plate, two side 	supports mounted on the base plate and, a rear support mounted on the base plate;
	(b) a lifting mechanism attached to the base plate of the supportive frame, wherein the 
	lifting mechanism includes a platform and a lever for moving the platform 
	(c) a removable grounds chamber assembly positioned on top of the platform such that the removable grounds chamber assembly is movable from a raised positioned to a lowered positioned and from the lowered position back to the raised position by the lifting mechanism, wherein the removable grounds chamber assembly includes:
		(i) a basin for holding ground coffee;
		(ii) an extendable dispensing spout; and
		(iii) a valve mechanism for opening and closing the dispensing spout; 
	(d) a brewing chamber assembly positioned on top of the removable grounds chamber 	assembly and attached to the supportive frame; and 
(e) a plunger assembly adapted to be inserted into a brewing chamber and a removable grounds chamber, wherein the plunger assembly includes: 
		(i) a press rod; 
(ii) a main handle mounted on the press rod, wherein the main handle includes a trigger mounted therein, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised position, and wherein the main handle is not in contact with the depressor handle when the removable grounds chamber assembly is at the lowered position;
		(iii) a lid mounted on the press rod below the handle; 
		(iv) a wiper assembly mounted on the press rod below the lid; and 
(v) a filter assembly mounted on the press rod below the wiper assembly, wherein the wiper assembly is movable independent of the filter assembly by actuating the trigger in the handle. 

In claim 13:
In line 2, insert “that includes a water heater” before “connected to”.
The amendments above result in amended claim 13 to appear as (insertions underlined):
Claim 13 (currently amended): The system of claim 11, further comprising a water heating 	system that includes a water heater connected to or integrated with the source of water. 

In claim 18:
In line 5, delete “may be moved” before “from a raised positioned to”, and replace with “includes a platform and a lever for moving the platform”.
In line 7, after “positioned on top of”, insert “the platform such that the removable grounds chamber assembly is movable from a raised positioned to a lowered positioned and from the lowered position back to the raised position by”,
In line 14, delete “the” before “brewing chamber” and replace with “a”, and insert “a” 
In line 17, insert “main” before “handle mounted on the press rod”, and insert “main” before “handle includes”,
In line 18, after “mounted therein”, inset “, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised position, and wherein the main handle is not in contact with the depressor handle when the removable grounds chamber assembly is at the lowered position”, 
In line 22, delete “may be moved independently” before “is movable independent”,
In line 25, insert “that includes a water heater” before “connected to”.
The amendments above result in amended claim 18 to appear as (insertions underlined):
Claim 18 (currently amended): A coffee brewing and dispensing system, comprising: 
	(a) a supportive frame, wherein the supportive frame includes a base plate, two side 	supports mounted on the base plate and a rear support mounted on the base plate;
	(b) a lifting mechanism attached to the base plate of the supportive frame, wherein the 
	lifting mechanism includes a platform and a lever for moving the platform 
	(c) a removable grounds chamber assembly positioned on top of the platform such that the removable grounds chamber assembly is moveable from a raised positioned to a lowered positioned and from the lowered position back to the raised position by the lifting mechanism, wherein the removable grounds chamber assembly includes:
		(i) a basin for holding ground coffee;
		(ii) an extendable dispensing spout; and

	(d) a brewing chamber assembly positioned on top of the removable grounds chamber 	assembly and attached to the supportive frame;
(e) a plunger assembly adapted to be inserted into a brewing chamber and a removable grounds chamber, wherein the plunger assembly includes: 
		(i) a press rod; 
(ii) a main handle mounted on the press rod, wherein the main handle includes a trigger 	mounted therein, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised position, and wherein the main handle is not in contact with the depressor handle when the removable grounds chamber assembly is at the lowered position;
		(iii) a lid mounted on the press rod below the handle; 
		(iv) a wiper assembly mounted on the press rod below the lid; and 
(v) a filter assembly mounted on the press rod below the wiper assembly, wherein the wiper assembly is movable independent of the filter assembly by actuating the trigger in the handle; and
	(f) a source of water connected to or integrated with the brewing chamber; and 
	(g) a rapid water heating system that includes a water heater connected to or integrated 	with the source of water. 

Restriction/Election
Claims 1-3, 7-13, 15-18, and 20 are allowable. The restriction requirement between 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
Allowance of claims 1-3, 7-13, 15-18, and 20 is indicated because the prior arts (cited below) do not disclose/suggest the combination of “the brewing chamber assembly is raised and lowered when the brewing chamber assembly is positioned on top of the platform via the movements of the lever of the lifting mechanism, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised position, and wherein the main handle is not in contact with the depressor handle when the removable grounds chamber is at the lowered position” as cited in claims 1, 11, and 18.
Sham (US 6240833 B1) discloses, a coffee brewing and dispensing system (see Fig. 1), comprising: a supportive frame (see housing 101), wherein the supportive frame includes a base plate, two side supports mounted on the base plate and a rear support mounted on the base plate (see Fig. 1); a removable grounds chamber assembly includes: a basin for holding ground coffee (see carafe 105) , a dispensing spout (see lip portion 122), and a brewing chamber assembly (see the funnel of lid 121) positioned on top of the removable grounds chamber assembly (see Fig. 2) and attached to the supportive frame (see Fig. 1); a plunger assembly (see Fig. 1) adapted to be inserted into the brewing chamber and removable grounds chamber (see Fig. 1), wherein the plunger assembly includes: a press rod (123) , a main handle (see knob 124) mounted on the press rod (see Fig. 2), a lid (121) mounted on the press rod below the handle (see Fig. 2), a wiper and  filter assembly (strainer 125) mounted on the press rod below the lid (see Fig. 2); and a source of water (see water tank 102)  connected to or integrated with the brewing chamber (see Fig. 1); and a rapid water heating system ( drip proof valve 111 and heater tube 118) that includes a water heater (118) connected to or integrated with the source of water (see Fig. 1). 
Harper (US 20180192809 A1) teaches, a beverage brewing device (20) comprises a lifting mechanism (see lift mechanism 54 in Fig. 1 and lift 40) attached to the base plate (see base portion 24) of the supportive frame (see frame 22), wherein the lifting mechanism includes a platform (40) and a lever (60) for moving the platform from a raised positioned to a lowered positioned and from the lowered position back to the raised position (disclosed in para 0038 “when the gear assembly 64 is actuated by rotation of the handle 60, the gear assembly 64 interacts with the gear rack 66 so that the lift 40 is selectively raised and lowered”), a removable (see beaker 140) positioned on top of the platform (see Fig. 1) such that the removable grounds chamber assembly (140) moved from a raised positioned to a lowered positioned and from the lowered position back to the raised position by the lifting mechanism (see Figs. 1, 8, and disclosed in para 0052 “when the handle 60 is rotated upwardly, the lift 40 will be moved upwardly or proximally, and correspondingly the receiving beaker 140 will be moved upwardly and over a portion of the brewing canister 80 to an upper or loading position as depicted in FIG. 8”).
Spitzley (US 20110014340 A1) teaches, the spigot valve 150 could be below or above the sediment as consumer desires. 
Bersten (US 5544566 A) teaches, perforated baffle 20 is located below plunger 2 and plunger and baffler are independently moved by handle 19 and handle 23, respectively.
Ghassemlou (US 20070272085 A1) teaches, in para 0060, the beverage maker 10 includes an extendible faucet 28 that can be used to dispense hot or cold water.  The faucet extends from an upper portion of the housing 52, and it can be stowed within the housing when not in use.
Baker (US 3901440 A) teaches, a drink fountain pump stand with a depressor handle 28 attached to a piston bar 30. 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the primary prior art reference (Sham), such as “the brewing chamber assembly is raised and lowered when the brewing chamber assembly is positioned on top of the platform via the movements of the lever of the lifting mechanism, wherein the main handle is in contact with a depressor handle for depressing the main handle when the removable grounds chamber assembly is at the raised 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/VY T NGUYEN/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761